195 F.2d 556
STATE OF INDIANA ex rel. INDIANA STATE BOARD OF PUBLIC WELFARE, Appellant,v.Oscar EWING, Administrator Federal Security Administration, Appellee.
No. 11194.
United States Court of Appeals District of Columbia Circuit.
Decided January 7, 1952.

Howard Boyd, Paul R. Connolly, Jr., and C. Frank Reifsnyder, Washington, D. C., for appellant.
Charles M. Irelan, U. S. Atty., and Joseph M. Howard, Asst. U. S. Atty., for appellee. George Morris Fay, former U. S. Atty., Washington, D. C., also entered an appearance for appellee.
Before STEPHENS, Chief Judge, and PRETTYMAN and BAZELON, Circuit Judges, in Chambers.
PER CURIAM.


1
This case came on for consideration upon appellant's motion to remand to the United States District Court with directions to vacate its order of September 11, 1951, and to dismiss the complaint, on the ground that this case has now become moot, and it appearing that appellee has no objection thereto, it is


2
Ordered by the Court that this case be, and it is hereby, remanded to the United States District Court, with directions to vacate the judgment entered herein on September 11, 1951, 99 F.Supp. 734, and to dismiss this case as moot.